           Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 1 of 20




 1                                                THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
10
     THAN ORN, individually, THALISA ORN,
11   individually, J.O. and C.O., by their
     Guardian, CLARISSE ORN,                         CASE NO. 3:13-cv-05974-MJP
12
                                    Plaintiffs,
                                                     PLAINTIFFS’ SUPPLEMENTAL
13                                                   MOTIONS IN LIMINE
           vs.
14                                                   NOTE ON MOTION CALENDAR:
     CITY OF TACOMA, a municipal
     corporation; and KRISTOPHER CLARK, in           FRIDAY, OCTOBER 30, 2020
15
     his individual capacity,
16
                                  Defendants.
17

18

19

20

21

22

23

24

25

26


     PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
     LIMINE

     Page i | CASE NO. 3:13-cv-05974-MJP
            Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 2 of 20




 1                          I.      INTRODUCTION AND RELIEF REQUESTED

 2           On April 3, 2018, Judge Ronald B. Leighton entered an Order on Plaintiffs’ and Tacoma
 3
     Defendants’ Motions in Limine. Dkt. 123. Following the reassignment of this case to the
 4
     present Court, parties stipulated to a revised date to file supplemental motions in limine. In
 5
     accord with Fed. R. Evid. 104(a), Plaintiffs respectfully request that the Court enter orders in
 6
     limine that instruct the defendants, their attorneys, and witnesses not to mention, refer to,
 7

 8   interrogate concerning, or attempt to convey to the jury in any manner, directly or indirectly,

 9   any irrelevant or otherwise inadmissible matter, including those set forth below. Plaintiffs
10   certify that they have met and conferred with Defendants regarding these motions in limine in
11
     compliance with Local Rule 7(d)(4).          On information and belief, Plaintiffs have the
12
     understanding that Motions Nos. 6 and 10 are not contested by Defendants.
13
     1.      Defendants should be precluded from arguing that the amount of law
14           enforcement vehicles that responded was because of the danger Plaintiff posed
15           or, in the alternative, the Court should reconsider the prior order granting
             Defendants’ Motion in Limine regarding Corey Thomas.
16
             The Court should preclude Defendants from arguing that the amount of law enforcement
17
     vehicles that responded to Tacoma Police Department’s (hereinafter “TPD”) Alan Morris’s
18

19   report of a failure to yield was because of the level of danger Plaintiff Than Orn posed to either

20   himself, law enforcement, or the public. Such an argument or even the inference thereof would

21   be highly misleading to a jury where the jury would be prevented from considering the fact that
22
     Morris initially believed that the individual he was pursuing was Corey Thomas, an individual
23
     whom Morris had several prior encounters with and whom Morris described as posing a risk to
24
     the safety of officers in the past.
25
             The CAD report from October 12, 2011, notes that at 8:35:08pm, Morris called out that
26
     the driver of the vehicle he was following “may be Corey Thomas.” In the 911 Transmission
      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 1 | CASE NO. 3:13-cv-05974-MJP
                Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 3 of 20




 1   Transcript of police radio traffic from the night of the shooting, Morris called out, “I hope it

 2   ain’t Corey Thomas, but it might be.”1 It was not until a mile and a half into following Mr.
 3
     Orn that Morris pulled alongside Mr. Orn’s vehicle to confirm whether the driver was Thomas.2
 4
     Morris testified that he was able to distinguish whether the driver was Thomas because he was
 5
     “a well-known entity in the city,” who Morris had several encounters with previously. Id.
 6
                TPD officer Kristopher Clark, who ultimately shot Mr. Orn, confirmed that Thomas was
 7

 8   a very well-known entity to the TPD and had been placed on officer safety bulletins which are

 9   notices to TPD officers that particular individuals pose a potential threat to officers. 3 Clark
10   testified that he heard Morris initially called out over the radio that the suspect was Thomas
11
     before subsequently advising that the suspect was not Thomas.4
12
                Judge Ronald Leighton had previously granted Defendants’ Motion in Limine No. 3,
13
     precluding any reference to Corey Thomas. Defendants should not be able to use this ruling as
14

15   both a sword and shield in the upcoming trial. The argument or inference that the reason

16   twenty-two vehicles responded was because of the threat that Mr. Orn posed is highly

17   misleading without the jury receiving the full context behind the cause of such a response.
18   Alternatively, should Defendants make such an inference during trial, Plaintiffs respectfully
19
     request that the Court reconsider the order granting Defendants’ Motion in Limine No. 3 and
20
     allow Plaintiffs the ability to elicit testimony about Thomas. Plaintiffs should be entitled to
21
     present such context in order to provide the jury with an understanding of the totality of the
22

23   circumstances and the reasonableness surrounding the immense response by law enforcement

24
     1
25       Cochran Dec., Ex. A (911 Transmission Transcript, at 2:25).
     2
         Cochran Dec., Ex. B, at 146:11-147:21 (Criminal Trial Transcript of Morris).
26   3
         Cochran Dec., Ex. C, at 241:10-16 (Criminal Trial Transcript of Clark).
     4
         Id., at 304:5-13.
         PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
         LIMINE

         Page 2 | CASE NO. 3:13-cv-05974-MJP
            Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 4 of 20




 1   to Morris’s report of a failure to yield. Graham v. Connor, 490 U.S. 386, 109 S.Ct. 1865, 104

 2   L.Ed.2d 443 (1989).
 3
     2.     Defendants should be precluded from making any reference, comment, or
 4          argument about Mr. Orn committing felony crimes for which he was found not
            guilty.
 5

 6          The court should preclude Defendants and all witnesses from referencing, commenting

 7   on, or arguing about Mr. Orn committing felony crimes on the night of the shooting for which

 8   he was found not guilty in a completed adjudication, including assault and attempting to elude
 9
     police vehicles. The court should also prelude Defendants and all witnesses from describing
10
     TPD officer attempts to stop Mr. Orn’s motor vehicle on the night of October 12, 2011, the
11
     night of the shooting, as a “felony stop” and from using other descriptors of Mr. Orn’s behavior
12
     which lead to an inference that Mr. Orn committed a felony. In deposition testimony and in
13

14   their testimony during Mr. Orn’s criminal trial proceedings related to the shooting, multiple

15   TPD officers identified the type of stop they were attempting to use to stop Mr. Orn as a “felony
16   stop” and describe Mr. Orn’s behavior using terms which lead to an inference that Mr. Orn
17
     committed a felony on the night of the shooting. The Defendants and witnesses should be
18
     precluded from using this prejudicial terminology under FRE 403.
19
            Under the rules of evidence, the court “may exclude relevant evidence if its probative
20

21   value is substantially outweighed by a danger of one or more of the following: unfair prejudice,

22   confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

23   cumulative evidence.” FRE 403.
24          Any reference to Mr. Orn committing the felony crime of assault or attempting to elude
25
     police vehicles, as well as to the term “felony stop” or other descriptors that lead to an inference
26
     that Mr. Orn committed a felony on the night of the shooting, should be excluded under FRE
      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 3 | CASE NO. 3:13-cv-05974-MJP
            Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 5 of 20




 1   403 because the probative value of such description is substantially outweighed by the risk of

 2   unfair prejudice and that the jury will be misled by the terms. Because Mr. Orn has never been
 3
     convicted of any felony as a result of the events occurring on the night of the shooting, referring
 4
     to Mr. Orn’s behavior on the night of the shooting as constituting the felonies of assault or
 5
     attempting to elude police vehicles, and the use of the term “felony stop” or other descriptors
 6
     that lead to an inference that Mr. Orn committed a felony on the night of the shooting is
 7

 8   improper and poses a substantial risk of unfairly and improperly misleading the jury into

 9   believing that Mr. Orn was found by a jury to have engaged in the commission of a felony on
10   the night of the shooting. Indeed, while TPD officers recommended and actively participated
11
     in the prosecution of felony charges of assault and attempting to elude police vehicles against
12
     Mr. Orn, a jury acquitted him of such charges. Defendants and TPD personnel do not possess
13
     the authority to override that determination. Any references to Mr. Orn’s behavior on the night
14

15   of the shooting as constituting the felonies of assault or attempting to elude police vehicles, as

16   well as references to the term “felony stop” or other similar descriptors of Mr. Orn’s behavior

17   are of, at best, minimal probative value as descriptors of Mr. Orn’s behavior and of the methods
18   TPD officers used to attempt to stop Mr. Orn’s vehicle on the night of the shooting. The term
19
     “felony stop” in particular provides no description of the techniques applied by TPD officers to
20
     stop a suspect. The Defendants can describe the methods that TPD officers used to attempt to
21
     stop Mr. Orn without identifying those methods as a “felony stop.” Defendants should be
22

23   barred from referencing, commenting, or arguing about Mr. Orn committing felony crimes and

24   from using the term “felony stop” or any other descriptors that lead to an inference that Mr. Orn

25   committed a felony, which pose the risk of unfairly and improperly misleading the jury into
26
     believing that Mr. Orn was engaged in the commission of a felony on the night of the shooting.

      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 4 | CASE NO. 3:13-cv-05974-MJP
               Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 6 of 20




 1   3.         Defendants should be precluded from referencing or arguing that Than Orn
                apologized to Detective Miller during his interview the day after the shooting.
 2
                Defendants and witnesses should be precluded, under FRE 402 and 403, from
 3

 4   referencing, commenting on, eliciting testimony about, or arguing about Mr. Orn apologizing

 5   to TPD’s Gene Miller during Miller’s interview with Mr. Orn the day after the shooting. The

 6   apology in question is described in Miller’s interview notes as follows:
 7

 8              I asked Orn if there was anything else he wanted to tell us about the incident or
                anything else he believed we needed to know and he said there was not. I
 9              thanked him for his time and he responded, “I’m sorry”. Orn was cooperative
                throughout the interview process. I again thanked him for his time and that
10              concluded our contact with him.5
11
                The context of this apology is in response to Miller asking Mr. Orn if there was any
12
     additional information he needed to know about the shooting, and Mr. Orn indicating that he
13
     did not have any additional information to provide. Given this context, it would be misleading
14
     and unfairly prejudicial for Defendants to be permitted to reference this apology and to argue
15

16   that it implies anything about Mr. Orn’s behavior or actions on the night of the shooting.

17   Indeed, the apology is not probative of Mr. Orn’s behavior or actions on the night of the

18   shooting in any way because Mr. Orn never explained that the apology was in reference to his
19
     behavior or actions on the night of the shooting, as opposed to not having any additional
20
     information to provide to Miller. Furthermore, without any supporting context connecting the
21
     apology to Mr. Orn’s behavior or actions on the night of the shooting, the apology does not tend
22
     to prove or disprove any fact of consequence in this matter, is irrelevant and should therefore
23

24   be excluded under FRE 402. Even if it was somehow relevant, the apology should still be

25

26
     5
         See Cochran Dec., Ex. D, at 5 (Tacoma Police Dept. Supplemental Report Incident No. 112851184.37).
         PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
         LIMINE

         Page 5 | CASE NO. 3:13-cv-05974-MJP
            Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 7 of 20




 1   excluded under FRE 403 because the risk of misleading the jury and unfairly prejudicing the

 2   plaintiffs substantially outweighs the apology’s probative value.
 3
     4.     Defendants should be precluded from referencing or presenting argument about
 4          the fingerprint analysis conducted by TPD personnel on Mr. Orn’s vehicle.
 5
            Defendants and witnesses should be precluded, under FRE 402 and 403 from
 6
     referencing or presenting argument regarding TPD’s discovery of fingerprints, and subsequent
 7
     analysis thereof, on the passenger side of the front of the vehicle Mr. Orn drove on the night of
 8
     the shooting. The Defendants will seek to argue that these fingerprints support Defendant
 9

10   Kristopher Clark’s narrative of events occurring on the night of the shooting, even though TPD

11   personnel concluded that none of the prints could be matched to Clark. Because none of the

12   fingerprints located and analyzed by TPD personnel could be attributed to Clark, the
13
     fingerprints, and their discovery and analysis by TPD, are not relevant to any fact of
14
     consequence in this matter and pose a substantial risk of misleading the jury if presented.
15
            Under FRE 401, evidence is relevant if “(a) it has any tendency to make a fact more or
16
     less probable than it would be without the evidence; and (b) the fact is of consequence in
17

18   determining the action.” Only evidence which is relevant is admissible, while irrelevant

19   evidence is not admissible. FRE 402.
20          Here, the presence of fingerprints on the front passenger side of Mr. Orn’s vehicle that
21
     could not be attributed to Clark does not have any tendency to prove any fact of consequence
22
     in this action. Because the prints could not be attributed to Clark, their discovery and analysis
23
     is simply not probative of whether Clark ever touched Mr. Orn’s vehicle. Furthermore, there
24

25   is a substantial risk that the jury will be confused or misled by the presentation of any evidence

26   regarding the discovery and analysis of fingerprints on Mr. Orn’s vehicle. Therefore, the court


      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 6 | CASE NO. 3:13-cv-05974-MJP
               Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 8 of 20




 1   should preclude reference to or argument about TPD personnel’s discovery and analysis of

 2   fingerprints on the front of Mr. Orn’s vehicle.
 3
     5.         Defendants should be precluded from eliciting improperly speculative opinion
 4              testimony from lay witnesses regarding the risk Orn posed to non-TPD personnel
                on the night of the shooting.
 5

 6              The court should preclude lay witnesses, under FRE 701 and 602, from providing

 7   improper speculative opinion testimony regarding the risk Mr. Orn’s driving posed to non-TPD

 8   personnel on the night of the shooting.
 9
                All lay witnesses must have personal knowledge of matters about which they testify.
10
     FRE 602. Opinion testimony by lay witnesses is therefore limited to opinions that are: (1)
11
     rationally based on the witness’s perception, (2) helpful to clearly understanding the witness’s
12
     testimony or to determining a fact in issue, and (3) not based on scientific, technical, or other
13

14   specialized knowledge within the scope of FRE 702. FRE 701. Therefore, lay witnesses may

15   not offer testimony in the form of opinions or conclusions that are speculative. See Hund-
16   Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d 919, 928 (9th Cir. 1980).
17
                 No officer involved in the incidents leading up to and including the shooting saw any
18
     non-TPD personnel pedestrians in Mr. Orn’s path at any time. Furthermore, Morris reported
19
     on the night of the shooting that when Mr. Orn encountered traffic along his route to his
20

21   apartment he slowed for the traffic, that he stopped at red lights, that his speed was slow or

22   moderate, and that he may even have turned his lights on after Morris first saw him.6 No officer

23   directly observed Mr. Orn’s vehicle pose a risk to any non-TPD vehicles while Mr. Orn drove
24   to the Valley Vista Apartments parking lot. Therefore, any testimony elicited from any TPD
25

26
     6
         Cochran Dec., Ex. E, at 5-7 (TPD Interview of Sergeant Alan Morris).
         PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
         LIMINE

         Page 7 | CASE NO. 3:13-cv-05974-MJP
            Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 9 of 20




 1   officers to the effect that Mr. Orn’s driving during the night of the shooting posed a danger to

 2   non-TPD personnel is not based on their perceptions and is inherently speculative. Such
 3
     testimony should not be permitted under FRE 701.
 4
     6.     Defendants should be precluded from asking leading questions to law
 5
            enforcement officers.
 6
            The Court should preclude Defendants from asking leading questions to TPD personnel
 7
     under FRE 611, including during the Defendants’ cross-examination of such witnesses. Under
 8
     federal evidence law, a party does not have an absolute right to ask leading questions on cross-
 9

10   examination. FRE 611(c); United States v. Bensinger Co., 430 F.2d 584 (8th Cir. 1970);

11   Mitchell v. United States, 213 F.2d 951 (9th Cir. 1954), Cert. denied, 348 U.S. 912, 75 S.Ct.

12   290, 99 L.Ed. 715 (1955). Testimony from law enforcement officers during the City’s cross-
13
     examination would be “cross-examination in form only and not in fact, as for example the
14
     ‘cross-examination’ of a party by his own counsel after being called by the opponent (savoring
15
     more of redirect) . . . .” Advisory Committee's Note to FRE 611(c).
16
            The law enforcement officers Plaintiffs will call were called by the State in Mr. Orn’s
17

18   criminal trial in support for the State’s prosecution of Mr. Orn on multiple charges, including

19   felonies. It is anticipated that the TPD personnel Plaintiffs will call will be adverse witnesses,
20   making it proper for Plaintiffs’ counsel to ask leading questions on their direct examinations of
21
     these witnesses. FRE 611(c)(2). Therefore, the Court should permit Plaintiffs to ask leading
22
     questions of TPD personnel on direct examination and preclude Defendants from asking TPD
23
     personnel leading questions.
24

25   7.     Defendants should be precluded from any reference that the reason law
            enforcement carry lots of weapons is because they are “outgunned” and anything
26          can happen.

      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 8 | CASE NO. 3:13-cv-05974-MJP
              Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 10 of 20




 1              Defendants and witnesses should be precluded from any reference or comment that the

 2   reason law enforcement carry lots of weapons is because they are “outgunned” and anything
 3
     can happen. Such references are not relevant to any of the issues presented in this case and
 4
     should be excluded under FRE 402, particularly given that Mr. Orn was not armed at any point
 5
     during the night of the shooting. Any such references are therefore entirely irrelevant and
 6
     speculative and should be barred.
 7

 8   8.         Defendants’ Expert, Thomas Wickizer, and any reliance on Wickizer’s opinions
                by other experts, should be excluded pursuant to the Court’s order excluding
 9
                evidence of collateral source payments.
10
                On April 3, 2018, Judge Leighton entered an Order granting in part and denying in part
11
     Plaintiff’s motion in limine No. 3:
12
                “Exclude evidence or argument regarding collateral source benefits -
13
                GRANTED IN PART AND DENIED IN PART - evidence of a collateral source
14              payment is inadmissible for the purpose of determining the amount of damages
                and evidence of the full amount billed for plaintiffs’ medical care not admissible
15              for the purpose of determining plaintiffs’ damages for past medical expenses;
                however, evidence of the amount accepted by medical providers as full payment
16              is admissible provided the source of the payment is not disclosed to the jury and
                the other rules of evidence are satisfied.”
17

18              Despite the order excluding evidence of collateral source payments, Defendants plan to

19   call an economist, Professor Thomas Wickizer, to broadly attack how the medical profession
20   in the United States sets billing rates and opine that collateral source Medicare reimbursement
21
     rates reflect the reasonable cost of medical care.7 Wickizer is not a medical doctor, life care
22
     planner, nor has he ever been a hospital administrator.8 And yet, Wickizer testified that he uses
23
     collateral source Medicare reimbursement rates “as a framework for trying to understand what
24

25

26   7
         Cochran Dec. Ex. F (Wickizer Report).
     8
         Cochran Dec. Ex. G, at 13:23-14:9 (Deposition Transcript of Thomas Wickizer).
         PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
         LIMINE

         Page 9 | CASE NO. 3:13-cv-05974-MJP
               Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 11 of 20




 1   represents the reasonable value.”9 Wickizer should be excluded because the basis for his

 2   opinion necessarily requires a jury to be presented with the collateral sources for Mr. Orn’s
 3
     medical payments and whether he receives Medicare.
 4
                "A federal court applies state law in matters involving the collateral source rule." In re
 5
     Air Crash Disaster Near Cerritos, Cal., On Aug. 31, 1986, 982 F.2d 1271, 1277 (9th Cir. 1992).
 6
     For the past 98 years, Washington has had a "rule of strict exclusion of evidence of collateral
 7

 8   benefits” in personal injury actions. See Heath v. Seattle Taxicab Co., 73 Wn. 177, 186, 131 P.

 9   843 (1913); Johnson v. Weyerhaeuser Co., 134 Wn.2d 795, 804, 953 P.2d 800 (1998); Sutton
10   v. Shufelberger, 31 Wn. App. 579, 583, 643 P.2d 920 (1982). Under this rule, plaintiffs in
11
     negligence actions are entitled to recover the reasonable value of medical services provided to
12
     them, not the amount that a collateral source might have paid for those services. See Cox v.
13
     Spangler, 141 Wn.2d 431, 439, 5 P.3d 1265 (2000); Ciminski v. SCI Corp., 90 Wn.2d 802, 803,
14

15   585 P.2d 1182 (1978); Hayes v. Wieber Enterprises, 105 Wn. App. 611, 616, 20 P.3d 496

16   (2001). In accordance with this rule, amounts that a collateral source might pay may not be

17   taken into consideration when assessing the damages that the defendant must pay:
18              It is well established that the fact a plaintiff receives, from a collateral source,
19              payments of this nature which have a tendency to mitigate the consequences of
                the injury that he otherwise would have suffered, may not be taken into
20              consideration when assessing the damages the defendant must pay.

21   Stone v. City of Seattle, 64 Wn.2d 166, 172, 391 P.2d 179 (1964) (citations omitted).
22
                In addition to payments made by private insurers, Washington’s appellate courts have
23
     consistently held that the Collateral Source Rule applies to benefits that a plaintiff may receive
24
     from public sources such as Medicare reimbursements, Social Security benefits, or worker’s
25

26
     9
         Id., at 18:16-20.
         PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
         LIMINE

         Page 10 | CASE NO. 3:13-cv-05974-MJP
           Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 12 of 20




 1   compensation payments. The leading case is Ciminski v. SCI Corp., supra. In Ciminski, the

 2   plaintiff, a 73-year-old widow, fell in the defendant's restaurant and sustained severe hip injuries.
 3
     Medicare paid $14,000 for her medical expenses. 90 Wn.2d at 803.
 4
            The jury returned a verdict for $79,000 in favor of the plaintiff. The defendant then
 5
     moved to reduce the award by the amount of the Medicare benefits that the plaintiff received.
 6
     The trial court denied the motion on the ground that the payments were from a collateral source,
 7

 8   and the defendant appealed. Id.

 9          On appeal, the defendant argued that the Collateral Source Rule should not apply to the
10   Medicare benefits because neither the plaintiff nor her husband had made any payments into the
11
     Medicare program. In affirming the trial court, the Supreme Court noted that “[t]he question of
12
     whether Part A Medicare payments made to an eligible recipient are payments from a collateral
13
     source is one of first impression in this state.” Ciminski, 90 Wn.2d at 803. The court then stated
14

15   that “[c]onsequently, we are free to adopt that solution which appears most sensible and

16   equitable, and we hold that such payments are from a collateral source.” Id.

17          The court then explained the rationale for its holding, emphasizing the policy that a
18   wrongdoer should not benefit from collateral payments to the person he or she has wronged:
19
            Under the collateral source rule, payments, the origin of which is independent
20          of the tortfeasor, received by a plaintiff because of injuries will not be
            considered to reduce the damages otherwise recoverable. Respondent
21          perceives Part A Medicare payments as from an independent and collateral
            source; appellant does not.
22

23          Appellant and amicus, Washington Association of Defense Counsel, argue
            that the collateral source rule applies only to those benefits, such as
24          payments from accident or health insurance, for which the plaintiff has
            previously extended consideration. Here, it is contended, neither respondent
25          nor her husband had wages which were taxed to finance Medicare and,
            therefore, cannot be said to have paid for the Part A coverage ...
26


      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 11 | CASE NO. 3:13-cv-05974-MJP
           Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 13 of 20




 1          Despite these arguments, we believe that the collateral source rule should
            apply to the payments made to appellant. It is true that in some jurisdictions
 2          the collateral source rule applies only when the plaintiff can be said to have
            purchased the benefit received. The weight of authority, however, is
 3
            otherwise. We agree with the majority of courts that application of the
 4          collateral source rule need not be conditioned on some payment by the
            plaintiff for the benefit received. To so limit the doctrine would be contrary
 5          to the policy that the wrongdoer should not benefit from collateral payments
            made to the person he has wronged.
 6
     Ciminski, 90 Wn.2d at 804-805 (citations omitted).
 7

 8          The Ciminski court also rejected the defendant’s argument that the plaintiff might receive

 9   a windfall under the Collateral Source Rule. The court emphasized that if there is a windfall it
10   is more just that the person wronged receive it than the wrongdoer:
11
            Appellant supplements its arguments by contending that failure to reduce
12          respondent's verdict by the amount of the Part A payments has given her a
            windfall. We note, however, that to deny application of the rule in this
13          instance would allow appellant the full benefit of the payments from the
            collateral source. Thus, the real question is not whether there is a windfall,
14          but rather who is to get it. As between an injured plaintiff and a defendant,
15          we have no hesitation in saying that the former is entitled to prevail.
            …
16          We hold that Part A Medicare payment made to respondent is payment from
            a collateral source and may not be used to reduce the jury's assessment of
17          damages against appellant.
18   Ciminski, 90 Wn.2d at 806-807.
19
            The Ciminski case makes it clear that the Collateral Source Rule requires exclusion of
20
     evidence of the amounts that a potential collateral source would have paid Mr. Orn’s medical
21
     providers. This includes both payments made and reduced rates negotiated with his medical
22

23   providers, as well as any reimbursement rates set by Medicare and/or by Medicaid. The analysis

24   used by Wickizer in his report rests on Medicare reimbursement rates and should be excluded

25   pursuant to applicable law regarding collateral source payments as well as Judge Leighton’s
26
     order granting Plaintiff’s Motion in Limine No. 3 in part.

      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 12 | CASE NO. 3:13-cv-05974-MJP
               Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 14 of 20




 1              The issue, and the core function of a jury trial, is to determine a particular plaintiff’s

 2   reasonable medical expenses. A jury is not asked to calculate the medical expenses of a
 3
     hypothetical person who has the benefit of Medicare in a hypothetical medical circumstance of
 4
     ideal economic leverage. Nor is the jury called to court to evaluate the efficiency of Professor
 5
     Wickizer’s proposed billing model in the American healthcare system. For this reason,
 6
     Professor Wickizer’s testimony is irrelevant and very likely to confuse and mislead a jury, and
 7

 8   should be excluded under FRE 401, 402, and 403. Defendants are attempting to sneak in

 9   collateral source evidence with the help of an economic expert, contrary to a crystal clear rule
10   of law that has long barred the same.
11
                Professor Wickizer has been excluded as a witness by at least four different Washington
12
     trial judges within the past two years.10 Most notably, the Washington Supreme Court affirmed
13
     Professor Wickizer’s exclusion this year. Gerlach v. Cove Apartments, LLC, 471 P.3d 181, 188
14

15   (2020). The Washington Supreme Court affirmed the finding by Division One that “[e]vidence

16   of what [plaintiff’s] physicians accept from Medicare and how the inpatient charges are affected

17   by Dr. Wickizer’s cost-to-charge ratio is not proof that Gerlach’s medical expenses were
18   unreasonable.” Gerlach v. Cove Apartments, LLC, 8 Wn. App. 2d 813, 828, 446 P.3d 624, 633,
19
     review granted sub nom. Gerlach v. Cove Apartments, 193 Wn.2d 1037, 449 P.3d 657 (2019),
20
     and rev'd on other grounds, 471 P.3d 181 (2020). “Evidence that, on average, a procedure costs
21
     less than the amount charged or that [plaintiff’s] physicians accept a lesser payment for services
22

23   from Medicare is not helpful to the jury in determining whether [his] medical expenses were

24   reasonable.” Id. The Court should exclude Professor Wickizer for the same reason and

25   preclude Defendants’ other experts from relying on Professor Wickizer’s opinions and reports.
26
     10
          Cochran Dec., Exhibits H, I, J, K.
      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 13 | CASE NO. 3:13-cv-05974-MJP
           Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 15 of 20




 1   9.      Defendants and their experts should be precluded from referencing statements in
             Than Orn’s medical records regarding matters not pertinent to Mr. Orn’s
 2           medical diagnosis which do not fall within a hearsay exception.
 3
             The Court should prevent Defendants and their experts from referencing hearsay
 4
     statements in Mr. Orn’s medical records which do not qualify for a hearsay exception under
 5
     FRE 803(4), including statements within medical records which are otherwise subject to
 6
     exclusion under FRE 404 as inadmissible character evidence or are offered as a back-door
 7

 8   attempt to prove the truth of the matter asserted which relate only to liability issues in this case.

 9   For example, Defendants’ expert, Jennifer J. James, MD, refers to multiple statements in Mr.
10   Orn’s medical records which are not reasonably pertinent to a medical diagnosis or treatment
11
     as required under FRE 803(4). In her report, Dr. James quotes an October 19, 2011 progress
12
     note from Dr. Amanda Steen which states, “His car nicked a police office [sic] standing outside
13
     the car and he was shot 4 times before he passed out, driving the car into a dumpster.”11
14

15           Reference to this note should be excluded as hearsay under FRE 802 given that a portion

16   of this statement is not reasonably pertinent to a medical diagnosis to meet the hearsay

17   exception under FRE 803(4). This progress note does not indicate that it is a statement made
18   by Mr. Orn to Dr. Steen. There is no indication that Dr. Steen is a percipient witness to the
19
     incident. This statement does not fall within any hearsay exception and is simply a back-door
20
     attempt to introduce hearsay statements from medical records that relate to liability issues such
21
     as whether Mr. Orn’s vehicle made contact with a law enforcement officer. Any reference to
22

23   hearsay in medical records that fail to qualify for an exception under FRE 803 should be

24

25

26   11
       Cochran Dec., Ex. L, at 15 (Defense Expert Jennifer James MD Report) and Ex. M (Dr. Amanda Steen progress
     note) (emphasis added).
      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 14 | CASE NO. 3:13-cv-05974-MJP
              Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 16 of 20




 1   excluded, particularly given the unfairly prejudicial effect that the introduction of such a

 2   statement or reference thereof would have.
 3
                The Court should also exclude reference to comments made in medical records
 4
     regarding Mr. Orn’s behavior that do not meet the hearsay exception under FRE 803 and are
 5
     otherwise subject to exclusion under FRE 404 as prohibited character evidence. For example,
 6
     Defendants’ expert, Dr. James, quotes a November 14, 2014 progress note from Dr. Atif M.
 7

 8   Mian which states, “Reviewed his records and apparently he has also had some significant

 9   issues with agitation and what sounds like violent behavior. This happened sometime in April
10   of 2014, and apparently the police were called to his living situation.”12 Such a statement
11
     regarding Mr. Orn’s behavior being violent or that police were allegedly called should be
12
     excluded under FRE 404 as well as under FRE 403 as such a statement serve little probative
13
     value regarding Mr. Orn’s medical treatment and instead create the prejudicial inference that
14

15   Mr. Orn possesses a violent character trait or that he has had subsequent incidences with law

16   enforcement.

17   10.        Defendants should be precluded from any reference to Plaintiff’s lawyers at
                medical appointments.
18

19              The Court should preclude defendants and witnesses from referencing or presenting any

20   argument, speculation, or evidence regarding hearsay statements about Mr. Orn’s attorneys

21   being present at Mr. Orn’s medical appointments. The presence of Mr. Orn’s attorneys is not,
22
     in and of itself, related to medical diagnosis or treatment, nor does it describe Mr. Orn’s medical
23
     history, symptoms, or those symptoms’ causes, and therefore references to Mr. Orn’s attorney
24
     do not qualify as statements made for medical diagnosis or treatment under FRE 803(4).
25

26
     12
          Cochran Dec. Ex. L, at 28 and Ex. N (Dr. Atif M. Mian progress note) (emphasis added).
      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 15 | CASE NO. 3:13-cv-05974-MJP
              Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 17 of 20




 1   Therefore, references to Mr. Orn’s attorneys’ presence at medical appointments in medical

 2   notes are inadmissible hearsay and should be precluded under FRE 802.
 3
                Additionally, the court should preclude defendants and witnesses from referencing any
 4
     portion of the February 8th, 2016 note from social worker Marie Loeb referenced in
 5
     Defendants’ expert Dr. James’ report, a February 8th, 2016 note from social worker Marie
 6
     Loeb:
 7

 8              Marie Loeb, a social worker, attempted to speak with the patient. He was awake
                but was nonresponsive. Instead, she spoke with his lawyer, Tom. Tom gave her
 9              a history. Tom said that Mr. Orn recently lost his Medicaid coverage. Mr. Orn
                was being seen at St. Joseph for primary care but was discharged a couple of
10              weeks ago for lack of follow through. Tom says that Mr. Orn has not been
                keeping up with his selfcare. He lives with family and friends who have been
11
                increasingly unable to care for him due to his use of methamphetamines and his
12              depression. According to his attorney, it is also because of his Posttraumatic
                Stress Disorder. The attorney told the social worker that he is likely going to file
13              guardianship papers due to the patient's continued inability to meet his own
                needs.13
14

15              Defendants and witnesses should be precluded from making any reference to this note.

16   Sections of the note have no bearing on medical diagnoses or treatment, as they address Than

17   Orn’s insurance, finances, and guardianship. These hearsay statements are not permitted under
18   FRE 802 and do not fall under the exception to the hearsay rule provided in FRE 803(4) for
19
     hearsay statements pertaining to medical treatment. Indeed, it is not clear that any of this note
20
     was obtained for purposes of medical diagnosis or treatment, as James’ description of the note
21
     does not indicate that the social worker diagnosed Mr. Orn or provided him with any medical
22

23   treatment.

24              Even if the note was taken for purposes of diagnosis or the provision of medical

25   treatment, the few references in this note that pertain to medical treatment, such as “Tom gave
26
     13
          Cochran Dec. Ex. L, at 29 (Jennifer James Report)
      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 16 | CASE NO. 3:13-cv-05974-MJP
           Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 18 of 20




 1   her a history,” are cumulative of other records that do not refer to Mr. Orn’s attorney and should

 2   be excluded under FRE 403. Because all of the information provided in this note related to
 3
     medical diagnosis or treatment is cumulative of other medical records that do not mention the
 4
     presence of counsel, there is little probative value to be gained by referencing this record.
 5
     Indeed, referencing this note would be tantamount to an invitation to the jury to speculate that
 6
     Mr. Orn’s medical conditions were fabricated by his attorneys, but no evidence in the record
 7

 8   supports this. As there is no indication that Mr. Orn’s attorney fabricated any of the information

 9   described in this note, and all of the information provided therein is cumulative to information
10   provided in medical records that do not contain unfairly prejudicial references to Mr. Orn’s
11
     attorneys, the court should preclude the Defendants and witnesses from referencing this record.
12
     11.    Defendants and their experts should be precluded from referencing, commenting
13          on, or introducing medical records regarding Plaintiff Than Orn leaving the
            hospital before his discharge date.
14

15          Defendants should be precluded from referencing, commenting on, or introducing

16   medical records regarding Plaintiff Than Orn leaving the hospital before his treating physicians

17   wished to discharge him. Defendants are expected to refer to such comments in Mr. Orn’s
18   medical records in support of their affirmative defense that Mr. Orn failed to mitigate his
19
     damages. However, these references are not relevant to Mr. Orn’s damages, which are
20
     secondary to him being shot, as no evidence in the record indicates that Mr. Orn’s damages
21
     were either caused or exacerbated by Mr. Orn leaving prior to the recommendations of his
22

23   treating physicians.

24          Under FRE 403, the Court may exclude relevant evidence if its probative value is

25   substantially outweighed by the danger of misleading the jury or creating unfair prejudice to a
26
     party. Here, reference to comments that Mr. Orn left the hospital prior to the recommendations

      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 17 | CASE NO. 3:13-cv-05974-MJP
           Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 19 of 20




 1   of his treating physicians would mislead the jury by causing them to speculate as to whether or

 2   not Mr. Orn’s departure from the hospital prior to the date recommended by his treating doctors
 3
     contributed to his damages. Unless Defendants can proffer evidence showing the specific
 4
     difference there would have been if Mr. Orn followed the advice of his treating physicians with
 5
     respect to his discharge date, reference to such comments within Mr. Orn’s medical records
 6
     should be precluded.
 7

 8
            DATED this 15th day of October, 2020.
 9

10
                                             PFAU COCHRAN VERTETIS AMALA, PLLC
11

12                                           By /s/ Darrell L. Cochran
                                               Darrell L. Cochran, WSBA No. 22851
13                                             Thomas B. Vertetis, WSBA No. 29805
                                               Andrew S. Ulmer, WSBA No. 51227
14
                                               Alexander G. Dietz, WSBA No. 54842
15
                                                Attorneys for Plaintiffs
16

17                                           COCHRAN DOUGLAS, PLLC

18
                                             By /s/ Loren A. Cochran
19                                             Loren A. Cochran, WSBA No. 32773
20
                                                Attorney for Plaintiffs
21

22
                                             LAW OFFICE OF THOMAS A. BALERUD

23
                                             By /s/ Thomas A. Balerud
24                                             Thomas A. Balerud, WSBA No. 19539
25                                              Attorney for Plaintiffs
26


      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 18 | CASE NO. 3:13-cv-05974-MJP
           Case 3:13-cv-05974-MJP Document 170 Filed 10/15/20 Page 20 of 20




 1                                  CERTIFICATE OF SERVICE

 2
            I, Andrew S. Ulmer, hereby declare under penalty of perjury under the laws of the
 3
     United States of America that I am employed at Pfau Cochran Vertetis Amala PLLC and that
 4
     on today’s date, I electronically filed the foregoing with the Clerk of the Court using the
 5
     CM/ECF system which will send notification of such filing to the following:
 6

 7          Jean P. Homan
            Tacoma City Attorney’s Office
 8          747 Market Street, Suite 1120
            Tacoma, WA 98402
 9          jhoman@ci.tacoma.wa.us

10          Anne M. Bremner
            Karen L. Cobb
11          Frey Buck, P.S.
            1200 Fifth Ave, Suite 1900
12          Seattle, WA 98101
            abremner@freybuck.com
13          kcobb@freybuck.com

14

15          DATED this 15th day of October, 2020.
16

17
                                                 /s/ Andrew S. Ulmer
18                                               Andrew S. Ulmer
                                                 Associate Attorney
19

20

21

22

23

24

25

26


      PLAINTIFFS’ SUPPLEMENTAL MOTIONS IN
      LIMINE

      Page 19 | CASE NO. 3:13-cv-05974-MJP
